UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                )
In re:                                          )            Chapter 7
                                                )
STANLEY JULES REIFER,                           )            Bankr. Case No.: 20-11820 (MEW)
                                                )
                            Defendant.          )
                                                )
                                                )
DANIEL REIFER, individually and derivatively    )
on behalf of GARRETT ASSOCIATES L.P.,           )
CENTRAL-ELEVEN ASSOCIATES, L.P., and            )            Adv. Proc. No.: 21-01005 (MEW)
METRO GARDENS ASSOCIATES, L.P.,                 )
And as Trustee of the DRR Irrevocable Trust,    )
                                                )
                            Plaintiffs,         )
                                                )
                         -against-              )
                                                )
STANLEY JULES REIFER,                           )
                                                )
                             Defendant.         )
                                                )
and                                             )
                                                )
GARRETT ASSOCIATES L.P.,                        )
CENTRAL-ELEVEN ASSOCIATES, L.P., and            )
METRO GARDENS ASSOCIATES, L.P.,                 )
                                                )
                            Nominal Defendants. )
                                                )

                                   Amended Scheduling Order

         This Amended Scheduling Order is entered by the Court pursuant to Fed. R. Bankr. P. 7016

and 7026.

         1.      Unless extended by the Court for cause shown, all discovery shall be completed by

July 31, 2021.
       2.      The parties are to conduct discovery in accordance with the Federal Rules of

Bankruptcy Procedure, the Federal Rules of Civil Procedure and the Local Rules of the Bankruptcy

Court for the Southern District of New York.

       3.      In the event of a dispute over discovery, the parties’ counsel shall promptly confer

to attempt in good faith to resolve the dispute. If, notwithstanding their good faith efforts to do

so, they are unable to resolve a discovery issue, they shall promptly inform the Court by letter of

the nature of the dispute and request a telephonic discovery conference. The Court will endeavor

to resolve the dispute without the filing of any discovery motions.

       4.      A final pre-trial conference will be held on August 25, 2021 at 10:00 a.m. at which

a trial date will be set. The parties should be prepared to proceed to trial within two weeks after

the final pre-trial conference.

Dated: New York, New York
       May 13, 2021

                                             s/Michael E. Wiles
                                             The Honorable Michael E. Wiles
                                             United States Bankruptcy Judge




                                                2
